Opinion filed August 31, 2012




                                           In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-12-00126-CR
                                         __________

                    EX PARTE MATTHEW EUGENE NELSON


                            On Appeal from the 35th District Court

                                      Brown County, Texas

                                Trial Court Cause No. CR20-783-A


                            MEMORANDUM                OPINION
       Matthew Eugene Nelson has filed in this court a motion to withdraw his notice of appeal
and dismiss his appeal. Pursuant to TEX. R. APP. P. 42.2, the motion is signed by both appellant
and his counsel.
       The motion is granted. Appellant’s notice of appeal is withdrawn, and the appeal is
dismissed.


                                                           PER CURIAM
August 31, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.